Citation Nr: 1534070	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Banner Gateway Medical Center on January 28, 2012.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued in July and December 2012 by the Department of Veterans Affairs (VA) Medical Center in Phoenix, Arizona, and the Network Authorization and Payment Center (NAPC) in Fort Harrison, Montana, respectively, which denied the Veteran's claim for payment or reimbursement for medical expenses.  

The Board notes that in his June 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington DC (Central Office Hearing).  This hearing has not been held.  However, because his claim has been granted in full, as will be discussed in greater detail below, the Board finds that remand for a hearing is not necessary.


FINDINGS OF FACT

Prior to promulgation of an appellate decision, in July 2015 the Network Authorization and Payment Center notified the Board that the appellant's claim had been granted in full.


CONCLUSION OF LAW

Because the benefit remaining for appellate consideration has been granted, no present case or controversy exists, and there is no allegation of fact or law properly before the Board.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant brought a claim in January 2012 for entitlement to payment or reimbursement for medical expenses incurred at Banner Gateway Medical Center on January 28, 2012.  The claim was denied in a July 2012 administrative determination of the VA Medical Center in Phoenix, Arizona.  Subsequently, on reconsideration in December 2012, the VA Network Authorization and Payment Center in Fort Harrison, Montana, again denied the claim.  

The Veteran disagreed with this determination in August 2012 and perfected a timely appeal in June 2013.  Prior to a determination by the Board as to the matter in controversy, in July 2015 the VA NAPC notified the Board that the benefits sought by the appellant had been granted in full by the NAPC.  There is, therefore, no case or controversy for the Board to adjudicate.  Consequently, the claim on appeal is dismissed.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).


ORDER

The appeal is dismissed



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


